DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14, 15, 17, 18, 20, 21, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As explained by Applicant, the prior art does not reasonably teach or suggest --in the context of claim 1-- the process step of “selectively removing the blocking reagent from the exposed metal surface by reacting water to selectively hydrolyze bonds between the blocking reagent and the exposed metal surface” (Remarks: pp. 5-7).
Claims 2-12, 14, 15, 17, 18, 20, 21, and 26 area allowed for including the same allowable feature by depending from claim 1 either directly or indirectly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814